         Case 1:19-cv-08807-PAE Document 71 Filed 08/25/21 Page 1 of 18




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 WILLIAM LEE GILLESPIE,

                                Plaintiff,

                         -v-

 HEARTLAND SCENIC STUDIO, INC.,

                                Defendant.


 HEARTLAND SCENIC STUDIO, INC.,

                                Third-Party Plaintiff,                    19 Civ. 8807 (PAE)

                         -v-                                                 OPINION &
                                                                              ORDER
 NEW PROJECT, LLC,

                                Third-Party Defendant.


PAUL A. ENGELMAYER, District Judge:

       This case, in which discovery is now complete, involves a personal injury claim by a

worker at the American Museum of Natural History (“the Museum”) in Manhattan. Plaintiff

William Lee Gillespie (“Gillespie”) claims that defendant Heartland Scenic Studios, Inc.

negligently installed the Museum’s “Our Senses” exhibit and created a dangerous condition by

mounting strongbacks, or braces, on to the drywall rather than the permanent wall. Gillespie

claims that, as a result, during deinstallation, part of the exhibit collapsed and fell on him.

Pending now is Heartland’s motion for summary judgment. Heartland argues that it did not have

a duty to install strongbacks into the permanent wall and that its mounting of strongbacks into

the drywall did not create a dangerous condition. Rather, it argues, the accident was caused by
         Case 1:19-cv-08807-PAE Document 71 Filed 08/25/21 Page 2 of 18




the manner in which the exhibit was deinstalled, a process in which Heartland did not participate.

Because the Court finds material disputes of fact on these points—whether Heartland was

negligent in the manner by which it put up the exhibit, and whether this contributed to the

accident that injured Gillespie—it denies Heartland’s motion for summary judgment.

I.     Background

       A.      Factual Background1

       On July 13, 2015, the Museum contracted with Heartland to install the “Our Senses”

exhibit (“the exhibit”). Joint 56.1 ¶¶ 3–4. In accordance with the contract, Heartland fabricated




1
  The Court draws its account of the facts from the parties’ submissions on summary judgment,
including their joint Rule 56.1 statement, Dkt. 64 (“Joint 56.1”). The Court has also considered
the declaration of Gail L. Ritzert, in support of defendants’ motion, Dkt. 68 (“Ritzert Decl.”),and
attached exhibits; and the affirmation of Thomas J. Miller in opposition, Dkt. 66 (“Miller
Decl.”), and attached exhibits.

Heartland has filed a purported Local Defense Rule 56.1 statement, Dkt. 59, Ex. 1, containing
227 numbered paragraphs setting out facts Heartland contends are not in dispute. See S.D.N.Y.
Local Civil Rule 56.1. All 227 paragraphs, however, fail to include a citation to a specific part of
the record supplying admissible evidence supporting the proposition at issue. Gillespie asks the
Court to disregard Heartland’s 56.1 statement for failure to comply with Federal Rule of Civil
Procedure 56(c), and the local rules implementing it. Dkt. 66, Ex. 1. The Court agrees that,
given Heartland’s noncompliance, its Rule 56.1 statement must be disregarded. See Fed. R. Civ.
P. 56(c)(1) (“A party asserting that a fact cannot be or is genuinely disputed must support the
assertion by: (A) citing to particular parts of materials in the record, including depositions,
documents, electronically stored information, affidavits or declarations, stipulations (including
those made for purposes of the motion only), admissions, interrogatory answers, or other
materials . . . .”); Local Civil Rule 56.1(d) (“Each statement by the movant or opponent pursuant
to Rule 56.1(a) and (b), including each statement controverting any statement of material fact,
must be followed by citation to evidence which would be admissible, set forth as required by
Fed. R. Civ. P. 56(c).”); see also Squares v. Cityscape Tours, Inc., 603 F. App’x 16, 17 (2d Cir.
2015) (“Local Rule 56.1 . . . requires that each numbered paragraph be supported by citation to
evidence” in the record. Local Rule 56.1(a), (d). It further puts litigants on notice that failure to
submit such a statement may constitute grounds for denial of the motion.” (cleaned up));
Giannullo v. City of New York, 322 F.3d 139, 140 (2d Cir. 2003) (“[D]efendant’s Rule 56.1
statement[’s] . . . unsupported assertions must nonetheless be disregarded and the record
independently reviewed[.]”).


                                                 2
         Case 1:19-cv-08807-PAE Document 71 Filed 08/25/21 Page 3 of 18




270 wall components. Id. ¶ 7. Before Heartland installed the exhibit, Museum personnel

reviewed and approved the components and a sample wall configuration of them. Id. ¶¶ 10–11.

The Museum’s Director of Exhibition, Michael Meister (“Meister”), reviewed Heartland’s

samples and “was involved in the fabrication and installation of” the exhibit. Id. ¶¶ 12–13.

        In fall 2017, Heartland’s employees installed the exhibit at the Museum. Id. ¶ 7. The

exhibit, which consisted of a series of rooms that showed how human senses worked, opened in

December 2017. Id. ¶ 6. It closed in December 2018. Id.

        The Museum retained New Project, LLC (“New Project”) to de-install the exhibit

“alongside employees of [the Museum],” including Gillespie. Id. ¶ 19. At the time of the de-

installation, Gillespie was a part-time Museum employee “who designed the crates New Project

fabricated and used to store the components of the” exhibit. Id. ¶ 18.

        On January 23, 2019, Gillespie was working on the floor of the Exhibit. Id. ¶ 21. Other

New Project workers were taking down the exhibit’s temporary walls. The de-installation crew

was removing a “header over [a] doorway” when Gillespie walked over. Id. ¶¶ 21–23. As he

reached the area where the de-installation crew was working, a section of the wall fell down,

striking him. Id.; Ritzert Decl., Ex. M (“Surveillance Video”). Gillespie alleges that he suffered

personal injuries as a result.

        B.      Procedural Background

        On September 23, 2019, Gillespie filed the initial Complaint. Dkt. 1 (“Compl.”). It

brought claims for common law negligence and violations of Labor Law §§ 200, 240(1), 241(6).

On December 13, 2019, Heartland filed an answer, Dkt. 7, and on December 27, 2019, a third-

party Complaint against New Project, Dkt. 10. On February 11, 2020, New Project filed an

answer to the third-party Complaint and counterclaims against Heartland. Dkt. 15.



                                                3
         Case 1:19-cv-08807-PAE Document 71 Filed 08/25/21 Page 4 of 18




        On March 3, 2020, the Court held an initial conference, and, on March 5, 2020, approved

a case management plan. Dkt. 18. On August 3, 2020 and December 7, 2020, the Court held

conferences, Dkts. 24, 39, and modified the case management plan, with a final such plan issued

on December 9, 2020. Dkt. 41.

        On April 21, 2021, the parties stipulated to the dismissal of the third-party complaint

against New Project. Dkt. 52. The parties also resolved the Labor Law claims, leaving standing

only Gillespie’s common law negligence claim against Heartland, which, as noted, alleges that

Heartland negligently installed the exhibit by improperly installing strongbacks into the drywall

rather than the permanent wall, creating a dangerous condition during the exhibit’s disassembly.

See Compl. ¶ 9; Opp’n at 5. At a conference the same day, the Court set a briefing schedule for

Heartland’s anticipated motion summary judgment. Dkt. 53.

       On June 3, 2021, Heartland filed its motion, Dkt. 59, a joint statement of undisputed

facts, and supporting declarations and exhibits.2 On June 22, 2021, Gillespie filed an opposition

to Heartland’s motion, Dkt. 66, Ex. 6 (“Opp’n”), and, on June 28, 2021, the affirmation of

Thomas J. Miller, Dkt. 66 (“Miller Decl.”). On July 6, 2021, Heartland filed a reply. Dkt. 70

(“Reply”).

II.    Legal Standards Governing Motions for Summary Judgment

       To prevail on a motion for summary judgment, the movant must “show[] that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a matter of

law.” Fed. R. Civ. P. 56(a); see Celotex Corp. v. Catrett, 477 U.S. 317, 322–23 (1986). The




2
 Because of electronic filing difficulties, the motion was not properly docketed until June 25,
2021. Dkt. 67. Heartland’s memorandum of law, Dkt. 69 (“Def. Mem.”), and the declaration of
Gail Ritzert, Esq., Dkt. 68, with supporting exhibits, were docketed on June 28, 2021.


                                                 4
         Case 1:19-cv-08807-PAE Document 71 Filed 08/25/21 Page 5 of 18




movant bears the burden of proving the absence of a question of material fact. In making this

determination, the Court must view all facts “in the light most favorable” to the non-moving

party. Holcomb v. Iona Coll., 521 F.3d 130, 132 (2d Cir. 2008).

        If the movant meets its burden, “the nonmoving party must come forward with

admissible evidence sufficient to raise a genuine issue of fact for trial in order to avoid summary

judgment.” Jaramillo v. Weyerhaeuser Co., 536 F.3d 140, 145 (2d Cir. 2008). “[A] party may

not rely on mere speculation or conjecture as to the true nature of the facts to overcome a motion

for summary judgment.” Hicks v. Baines, 593 F.3d 159, 166 (2d Cir. 2010) (citation omitted).

Rather, to survive a summary judgment motion, the opposing party must establish a genuine

issue of fact by “citing to particular parts of materials in the record.” Fed. R. Civ. P. 56(c)(1)(A);

see also Wright v. Goord, 554 F.3d 255, 266 (2d Cir. 2009).

        “Only disputes over facts that might affect the outcome of the suit under the governing

law” will preclude a grant of summary judgment. Anderson v. Liberty Lobby, Inc.,

477 U.S. 242, 248 (1986). In determining whether there are genuine issues of material fact, a

court is “required to resolve all ambiguities and draw all permissible factual inferences in favor

of the party against whom summary judgment is sought.” Johnson v. Killian, 680 F.3d 234, 236

(2d Cir. 2012) (quoting Terry v. Ashcroft, 336 F.3d 128, 137 (2d Cir. 2003)).

III.    Discussion

        In moving for summary judgment, Heartland argues that what caused the accident that

injured Gillespie was not the manner in which the exhibit was installed, but the manner in which

it was dismantled, in which Heartland did not participate. Heartland states this is so because it

constructed the exhibit in accordance with the plans the Museum furnished it and because it had,

assertedly, no duty to install strongbacks to the permanent wall. And, Heartland argues, if



                                                   5
         Case 1:19-cv-08807-PAE Document 71 Filed 08/25/21 Page 6 of 18




strongbacks had been necessary to safely deinstall the exhibit, the duty was New Project’s,

during the deinstallation process, to mount the strongbacks. Because it was not involved in the

exhibit’s disassembly, Heartland argues, it is not liable for the accident. Def. Mem. at 3.

        Although these arguments are available to Heartland at trial, the Court finds material

disputes of fact both as to the elements of duty (whether Heartland had a duty to install

strongbacks to the permanent wall, and not instead into the drywall, during installation) and

causation (whether Heartland’s failure to install strongbacks into the permanent wall, and instead

into the drywall, created a dangerous condition). These preclude granting summary judgment for

Heartland.

        A.      Governing Common Law Framework

        To prevail on a claim of common law negligence, the plaintiff “must demonstrate (1) a

duty owed by the defendant to the plaintiff, (2) a breach thereof, and (3) injury proximately

resulting therefrom.” Lerner v. Fleet Bank, N.A., 459 F.3d 273, 286 (2d Cir. 2006) (quoting

Solomon ex rel. Solomon v. City of New York, 66 N.Y.2d 1026, 1027 (1985)).

        “Because a finding of negligence must be based on the breach of a duty, a threshold

question in tort cases is whether the alleged tortfeasor owed a duty of care to the injured party.”

Espinal v. Melville Snow Contractors, Inc., 98 N.Y.2d 136, 138 (2002). “[A] contractual

obligation, standing alone, will generally not give rise to tort liability in favor of a third party.”

Id. at 139. As a result, a contractor who was hired to perform work at a property is not liable to a

third-party who is injured on the property. New York has, however, recognized “three situations

in which a party who enters into a contract to render services may be said to have assumed a duty

of care—and thus be potentially liable in tort—to third persons”:

        (1) where the contracting party, in failing to exercise reasonable care in the
        performance of his duties, launches a force or instrument of harm; (2) where the


                                                   6
         Case 1:19-cv-08807-PAE Document 71 Filed 08/25/21 Page 7 of 18




        plaintiff detrimentally relies on the continued performance of the contracting
        party’s duties and (3) where the contracting party has entirely displaced the other
        party’s duty to maintain the premises safely.

Id. at 140 (cleaned up).

        Gillespie invokes the first Espinal exception here: for situations where the contractor,

“while engaged affirmatively in discharging a contractual obligation, creates an unreasonable

risk of harm to others, or increases that risk.” Church ex rel. Smith v. Callanan Indus., Inc., 99

N.Y.2d 104, 111 (2002). Under this theory of liability, to show that the defendant had the

requisite duty, the “plaintiff must make ‘some showing that the contractor left the premises in a

more dangerous condition than he or she found [it].’” Klein v. City & Cty. Paving Corp., No. 16

Civ. 2264 (NRB), 2018 WL 4265885, at *6 (S.D.N.Y. Sept. 5, 2018) (quoting Foster v. Herbert

Slepoy Corp., 905 N.Y.S.2d 226 (2d Dep’t 2010)). The parties agree that no other theory of tort

liability is available to Gillespie here.

        B.      Application of the First Espinal Exception to Heartland’s Installation

        The parties agree on facts that narrow the issue in dispute. They agree that Heartland was

not a part of, directed, or consulted on the deinstallation, during which Gillespie was injured.

Def. Mem. at 7; Opp’n at 5. They also appear to agree—as no party has alleged otherwise—that

there were no relevant issues with the part of the exhibit at issue while it was on display between

December 2017 and its deinstallation in December 2018.

        The parties therefore agree that the issue presented on summary judgment is whether the

evidence would permit a jury to find that Heartland, “while engaged affirmatively in discharging

a contractual obligation [the installation the Exhibit], create[d] an unreasonable risk of harm to

others, or increase[d] that risk,” Church ex rel. Smith, 99 N.Y.2d at 111, with the others




                                                 7
         Case 1:19-cv-08807-PAE Document 71 Filed 08/25/21 Page 8 of 18




including the persons, such as Gillespie, who disassembled the exhibit. If so, there is sufficient

evidence to reach a jury on the elements of duty and causation. If not, there is not.

       Gillespie’s theory of liability is that Heartland created a dangerous condition by installing

strongbacks to the permanent wall’s drywall rather than mounting strongbacks to the permanent

wall itself, which he contends made the walls of the exhibit vulnerable to detaching and falling

on a worker during deinstallation. Opp’n at 5. Heartland does not dispute that it installed the

strongbacks only into the drywall, and not into the permanent museum walls. It argues that there

is insufficient evidence that (1) it had a duty to put strongbacks in the permanent walls; (2)

putting strongbacks in the drywall created or enhanced a danger.

               1.      Strongback in the Permanent Wall

       As to a duty to mount strongbacks into the Museum’s permanent wall to assure safety,

Heartland argues that there was no such duty, and in the alternative, that any such duty belonged

to New Project.

                       a. Duty to Install Strongbacks

       In support of its argument that it did not have a duty to install Strongbacks into the

permanent wall, Heartland curiously relies on its own evidence on this point, notwithstanding

that the dispositive issue on Heartland’s summary judgment motion is whether the non-movant,

Gillespie has adduced sufficient evidence of such a duty to reach the jury. See, e.g., Opp’n at 5–

7; Miller Decl., Ex. A. ¶¶ 4, 6, Ex. C. ¶¶ 7–8, & Ex. D. ¶¶ 8–9. The Court nevertheless

considers, at the outset, the evidence to which Heartland points, although this evidence does not

speak squarely to whether there was a duty to use braces or strongbacks to attach the exhibit to

the permanent wall.

       In its brief in support of summary judgment, Heartland points to three items.



                                                 8
         Case 1:19-cv-08807-PAE Document 71 Filed 08/25/21 Page 9 of 18




       First, it cites the affidavit of its expert, Dave Peraza, a licensed engineer, who, although

not involved in the underlying events, reviewed the record. Heartland cites Peraza as opining

that “neither braces nor strongbacks attaching the exhibit walls to the permanent museum walls,

floor or ceiling, were called for in the plans provided by [the Museum] for the exhibit nor were

they required for same to be stable.” Def. Mem. at 6; Reply at 4. Unhelpfully, Heartland does

not cite to any specific part of Peraza’s declaration. The first, descriptive part of Heartland’s

statement—recounting what the Museum-approved plans for exhibition called for—is supported

by the observation in Peraza’s declaration that “[n]one of the drawings” guiding the installation

of the exhibit “have the partition walls attached to the permanent walls, ceiling or floor of the

museum. There were no braces or strongbacks called for in the drawings.” Dkt. 68-25 (“Peraza

Aff.”) ¶ 4. However, the vitally important second part of Heartland’s synopsis of Peraza’s

declaration—the normative statement that braces and strongbacks were not required to be

attached to the permanent wall to make the exhibit stable—does not appear there.

       In asserting the lack of any duty to attach the wall using braces or strongbacks, Heartland

also cites to “Exhibit L,” Dkt. 68-22, a 45-page document containing blueprints of the exhibit.

Again, however, Heartland does so without pointing to any specific part of the blueprint. See

Def. Mem. at 5–6; Reply at 4. The Court is therefore left unaware of any part of the blueprint

that might bear on whether, as an engineering matter, braces or strongbacks were required to

adequately fortify the wall including during the de-installation process.

       Finally, and curiously, Heartland points to the entirety of “Exhibit M,” a 48-minute

surveillance video that captures the accident—in which the wall collapses on Gillespie—and its

aftermath. But Heartland does not explain how the video assists its summary judgment motion.

See Holtz v. Rockefeller & Co., 258 F.3d 62, 73 (2d Cir. 2001) (“where there are no[] citations or



                                                  9
        Case 1:19-cv-08807-PAE Document 71 Filed 08/25/21 Page 10 of 18




where the cited materials do not support the factual assertions in the Statements, the Court is free

to disregard the assertion” (quotations omitted)).

       As Gillespie notes, the one fact that Heartland’s evidence (the Peraza affidavit and the

underlying blueprints) can be taken to establish—that the plans governing the installation of the

exhibit did not require such supports—is merely descriptive. It does not resolve the question of

whether there was nonetheless a duty to use such. Indeed, as Gillespie notes, Heartland’s

F.R.C.P. 30(b)(6) witness, Jonas Pultinevicius, a Heartland project manager, when deposed,

appeared to acknowledge that strongbacks, even if intended, would not necessarily even appear

in the drawings for a project. Opp’n at 6. Asked whether strongbacks are “a normal part of the

drawings or is that something done in the field,” and specifically whether a project’s drawings

would “show strongbacks” had they been viewed is necessary, Pultinevicius responded: “No

because they are not part of the exhibit.” Ritzert Decl., Ex. D (“Pultinevicius Depo.”) at 138–39;

Opp’n at 6. Thus, Gillespie explains, the fact on which Heartland seizes—that the drawings or

blueprints of the exhibit did not include strongbacks—does not resolve, and may not even speak

to, whether these were necessary to enable the safe installation, maintenance, or—as relevant

here—disassembly of the exhibit. See Opp’n at 6.

       Heartland’s evidence, on its own terms, focused on the specifications in the project’s

blueprints, thus does not establish the lack of a legal duty here to take additional measures to

secure the exhibit in the interests of safety. See Nipon v. Yale Club of New York City, No. 13

Civ. 1414 (HBP), 2014 WL 6466991, at *7 (S.D.N.Y. Nov. 18, 2014) (“Even if the step did

comply with the New York City Building Code . . . that fact would not be dispositive of the issue

of negligence. Compliance with a building code does not establish due care; compliance is only

some evidence of due care.”); Lamuraglia v. New York City Transit Auth., 749 N.Y.S.2d 82, 82



                                                 10
        Case 1:19-cv-08807-PAE Document 71 Filed 08/25/21 Page 11 of 18




(2002) (“Although Premium complied with applicable regulations . . . this bare minimum

compliance is only some evidence of due care.”); see also Rosado v. State, 527 N.Y.S.2d 314

(1988) (“[b]lueprints . . . do not by themselves establish a safety standard”).

       In its reply brief, notwithstanding Gillespie’s effective counter, Heartland reprises the

same theory—that the museum exhibit’s written design is the measure of whether there was a

legal duty to use strongbacks. It argues that “strongbacks were unnecessary once the exhibit was

fully installed.” Reply at 4. In so arguing, Heartland’s reply cites, in their entireties, the

affidavits of Jonas Pultinevicius, Ritzert Decl., Ex. E (“Pultinevicius Aff.”), and Adam Ehly,

Ritzert Decl., Ex. F (“Ehly Aff.”). They are operations and project managers for Heartland,

respectively. See Pultinevicius Aff. ¶ 1; Ehly Aff. ¶ 1. The focus of these affidavits is, again,

on the details of the blueprints for the exhibit’s installation, although the exhibits also note the

absence of problems with respect to the exhibit while on display. See, e.g., Pultinevicius Aff.

¶ 25; Ehly Aff. ¶ 15. But again, the fact that a project blueprint, even if comprehensive as to the

details of installation, did not include certain particulars does not mean that further measures

were not required to reasonably assure safety. Heartland’s showing thus is unresponsive to its

burden on this motion: to “demonstrat[e] that there is no genuine issue of material fact for trial”

as to whether strongbacks were necessary for a safe deinstallation of the exhibit. See Citizens

Bank of Clearwater v. Hunt, 927 F.2d 707, 710 (2d Cir. 1991).

       In any event, the operative question on Heartland’s motion is whether Gillespie, the non-

movant, has adduced evidence of a duty to install braces or strongbacks sufficient to reach a jury.

See Fed. R. Civ. P. 56(a); Jaramillo v. Weyerhaeuser Co., 536 F.3d 140, 145 (2d Cir. 2008).

Gillespie has done so. His construction expert, Richard Robbins, a licensed architect in New

York State with 30 years of construction and design experience, testified that “had the braces



                                                  11
        Case 1:19-cv-08807-PAE Document 71 Filed 08/25/21 Page 12 of 18




(strongbacks) been properly installed by Heartland . . . the subject temporary walls would not

have fallen onto Mr. Gillespie.” Miller Decl., Ex. D (“Robbins Aff.”) ¶ 9. And workers who

were present at the deinstallation provided testimony corroborating Robbins’ opinion that the

strongbacks were necessary to prevent the wall’s collapse. Wilson Diodonet, a member of the

de-installation crew who was on scene and observed the wall fall, attested, based on his personal

observations, that the lack of a secure anchor caused the collapse, such that, “[h]ad Heartland

Studios properly secured and anchored the temporary wall . . . the temporary wall would not

have fallen.” Miller Decl., Ex. C (“Diodonet Aff.”) ¶¶ 7–8; see also Joint 56.1 ¶ 23. Similarly,

Carlos Ruiz, who worked on de-installation for New Project and was present at the time of the

incident, testified that if the strongback had “been properly fastened to a stud [in the permanent

wall], it would have never pulled out . . . [and] would have been secured.” Ritzert Decl., Ex. H

(“Ruiz Depo.”) at 150–52.

       To be sure, a jury would be at liberty to discredit or discount this testimony, and to find

that the methods used to mount the exhibit accorded with the duty of reasonable care. But the

evidence Gillespie has mustered is sufficient to raise a question of fact. Whether strongbacks

were required to be installed to meet the duty of reasonable care cannot, therefore, be resolved in

Heartland’s favor on summary judgment. This issue must be resolved by the trier of fact. See,

e.g., Hyowon Kim v. Cruz, No. 08 Civ. 8905 (RMB) (GWG), 2009 WL 5103157, at *2

(S.D.N.Y. Dec. 17, 2009) (denying defendants’ motion for summary judgment “because the

record reflects several factual issues that should be reserved for the jury, including, among other

things: (1) whether [d]efendants failed to use reasonable care”); Mele v. Metro. Transp. Auth.,

No. 04 Civ. 03661 (LTS) (THK), 2006 WL 2255080, at *4 (S.D.N.Y. Aug. 4, 2006) (denying

summary judgment where the “jury, as the finder of fact, could reasonably determine that the



                                                12
        Case 1:19-cv-08807-PAE Document 71 Filed 08/25/21 Page 13 of 18




[defendant] breached its duty. . . by failing to take reasonable care, . . . [and thus plaintiff]

present[s] genuine issues of material fact”); McDonough v. Celebrity Cruises, Inc., 64 F. Supp.

2d 259, 265 (S.D.N.Y. 1999) (denying summary judgment where, “[w]hatever the ultimate

merits of [plaintiff’s] negligence claim may be, summary judgment would not be an appropriate

disposition of that claim. The question of whether Defendants exercised reasonable care under

the circumstances cannot be answered at this juncture[.]”).

                        b. If Strongbacks were Necessary, Whose Duty

        Heartland next argues that even if strongbacks mounted to the permanent wall had been

necessary to secure the exhibit, installing such was the responsibility of New Project, not

Heartland. See Def. Mem at 6. Here again, Heartland does not cite evidence so establishing—

and, more important, non-movant Gillespie has pointed to testimony supporting the contrary.

        Heartland first cites the affidavits of the two Heartland project managers, Pultinevicius

and Ritzert. See id. (citing “Exhibits ‘E’ and ‘F’”). Heartland again does so in the aggregate,

unhelpfully declining to point to any specific portion ostensibly supportive of the theory that the

duty to install strongbacks, if any, fell on the entity responsible for taking the exhibit down. On

its review, the Court notes that the project managers state, descriptively, that “during the

installation process . . . the crew would use . . . strong-backs or toggle bolts to hold [the walls] in

place until the adjacent sections were locked in place,” Ehly Aff. ¶ 14; Pultinevicius Aff. ¶ 16,

and opine that a similar protection should have used by New Project, to wit, that the “de-

installation of Our Senses should have been done in the reverse order of its installation, with use

of jacks, braces and lifts.” Pultinevicius Aff. ¶ 27; see Ehly Aff. ¶ 14. The Court assumes

arguendo that the project managers’ lay opinion testimony would be admissible on this point.

But that the two project managers are prepared to so opine does not preclude that competent



                                                  13
        Case 1:19-cv-08807-PAE Document 71 Filed 08/25/21 Page 14 of 18




contrary testimony could not be received at trial. Thus, although such testimony might create a

genuine of issue of material fact were Gillespie moving for summary judgment on this point, it

does not meet Heartland’s burden, on its motion, of identifying “the absence of a genuine issue

of material fact.” Celotex Corp., 477 U.S. at 323.

       Heartland next asserts that Peraza’s affidavit supports that “there was nothing about the

way that the exhibit was constructed that caused the plaintiff’s incident,” and that the fault lay in

New Project’s “improper dismantling sequence.” Def. Mem. at 5; Reply at 4. Heartland again

does not point to a specific part of Peraza’s affidavit that so states. The Court notes that the

affidavit concludes that “based on a reasonable degree of engineering certainty, the plaintiff’s

alleged incident was caused by the disassembling the exhibit in an improper sequence and not by

any errors or improprieties in the design or installation of the exhibit.” Peraza Aff. ¶¶ 7, 8.

While this portion of Peraza’s declaration is presumably the aspect to which Heartland refers,

Peraza’s opinion to that effect is conclusory. It lacks any explanation. It is thus unclear whether,

if challenged under Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579 (1993), this

testimony would satisfy Federal Rule of Evidence 702. Regardless, even assuming arguendo

that Peraza’s testimony to this effect would be received at trial, it is merely an opinion on one

side of the question. Like the testimony of the operations and project managers, it could assist

Heartland in defeating a summary judgment motion by Gillespie had one been made, but it is not

conclusive on the question of whether the duty to better secure the exhibit for the process of its

de-installation fell on the installer (Heartland), the de-installer (New Project), or both.

       Finally, Heartland again curiously cites to the 48-minute surveillance video showing the

collapse of the wall to which the exhibit was attached. Heartland does not explain what about

this exhibit bears on which entity—Heartland or New Project or both—bore the duty to better



                                                  14
        Case 1:19-cv-08807-PAE Document 71 Filed 08/25/21 Page 15 of 18




fortify the exhibit. See Def. Mem. at 5; Reply at 4. The Court accordingly disregards the video

in considering this point. See Holtz, 258 F.3d at 73 (“where there are no[] citations . . . the Court

is free to disregard the assertion”).

        Critically on Heartland’s motion, Gillespie has mustered evidence situating the duty to

fortify the exhibit on its installer. See Opp’n at 2. His expert, Robbins, pointedly testified that

he disagreed with Peraza’s opinion that “the alleged accident was caused by the disassembling

[of] the exhibit in an improper sequence and not by any errors or improprieties in the design or

installation of the exhibit.” Robbins Aff. ¶ 10 (quoting Peraza Aff. ¶ 8). Rather, Robbins opined

that “[t]he sequence of disassembly had nothing to do with the temporary wall falling on Mr.

Gillespie because, had the brace (strongback) been properly installed by Heartland, it would have

provided stable support for the temporary wall.” Id. And Caleb Stephens, an employee of New

Project, who was an eyewitness to the collapse of the temporary wall on Gillespie, testified that

“if the temporary wall had been properly secured to the museum wall, the temporary wall would

not have fallen.” Miller Decl., Ex. A. (“Stephens Aff.”) ¶ 5; see also Miller Decl. Ex. B

(“Stephens Depo.”) at 77. Stephens clarified that he understood Heartland to have been

“responsible for properly securing the temporary wall to the permanent wall of the museum.”

Stephens Aff. ¶ 6.

        This evidence is sufficient for Gillespie’s case to reach the jury on the twinned issues of

duty and causation as it relates to Heartland’s failure to secure the exhibit to the permanent wall

via strongbacks. Although a reasonable jury would not be obliged to credit Gillespie’s evidence,

it could do so, and find both that Heartland had a duty to install strongbacks into the permanent

wall and that its failure to do so proximately led to the wall’s collapse, at the time of de-

installation. The Court therefore denies Heartland’s motion for summary judgment on this point.



                                                  15
        Case 1:19-cv-08807-PAE Document 71 Filed 08/25/21 Page 16 of 18




               2.      Affirmatively Dangerous Condition: Strongbacks in Drywall

       Heartland also moves against a related theory of liability which Gillespie pursues, also

based on the first Espinal exception. In addition to arguing that Heartland breached its duty of

reasonable care for failing to mount strongbacks onto the permanent wall during the exhibit’s

installation, Gillespie argues that Heartland created an affirmatively dangerous condition by

installing strongbacks to the drywall, because such were unstable. Heartland does not deny that

it installed strongbacks into the drywall. See Def. Mem. at 6; Pultinevicius Depo. at 127. It

instead pursues summary judgment as to the theory that doing so breached a duty of reasonable

care and created a dangerous condition for the de-installation crew.

       For much the same reasons as above, the Court denies this motion. The decisive issue on

Heartland’s motion is again whether non-movant Gillespie has marshalled sufficient evidence on

this point to reach a jury. Gillespie has done so. His construction expert, Robbins, attested that

installing strongbacks in the drywall created a dangerous condition, in that the deinstallation

crew

        could not have known at the time of the deinstallation operation that the braces
       (strongbacks) were not securely fastened to a structural element. The braces
       (strongbacks were improperly secured to the permanent wall’s gypsum board
       (drywall), which is, critically, a non-structural element. This dangerous condition,
       which was not visible to the workmen at the time, gave them a false sense of
       security in the execut[ion] of their task.

Robbins Aff. ¶ 8. Along the same lines, New Project worker Carlos Ruiz testified that

the appearance of the structure suggested that the strongback was “properly fastened” to

the permanent wall, and that the deinstallation crew was only “were able to tell it was not

properly anchored” when “the wall fell.” Ruiz Depo at 158. Caleb Stephens likewise

attested that after the wall fell on Gillespie, Stephens, “checked to see what had caused

the temporary wall to fall and noticed that the bracket and screws supporting the


                                                16
        Case 1:19-cv-08807-PAE Document 71 Filed 08/25/21 Page 17 of 18




temporary wall were placed into drywall which is completely improper and dangerous as

it does not provide proper support.” Stephens Aff. ¶ 4.

       This evidence is sufficient to reach the jury on this variant of Gillespie’s theory of

liability. The jury may or may not credit this theory of duty and causation. And although the

issue on Heartland’s motion for summary judgment is the sufficiency of Gillespie’s proof, not of

Heartland’s, the Court is constrained to note the anemic nature of Heartland’s affirmative

evidence on this point, at least as previewed in its motion for summary judgment. Heartland

states that securing a strongback into drywall would not create a dangerous condition, but its

statement to this effect is conclusory. See Def. Mem. at 5 (“nothing about the way that the

exhibit was constructed that caused the plaintiff’s incident”). And the only evidence Heartland

cites on this point is “Exhibit L,” the 45-page document containing blueprints of the exhibit, but

Heartland does not point to anything specific within that document, let alone explain why the

blueprints are relevant to, let alone dispositive of, its claim that in attaching the strongback to the

drywall it failed to act with reasonable care.

       Heartland has failed to carry its burden of proving the absence of a question of material

fact. See Holcomb v. Iona Coll., 521 F.3d 130, 132 (2d Cir. 2008). The Court accordingly

denies Heartland’s motion for summary judgment.

                                          CONCLUSION

       For the foregoing reasons, the Court denies Heartland’s motion for summary judgment.

The Clerk of Court is respectfully directed to terminate the motion pending at docket 67.

       This case will now proceed to trial. The parties are directed to submit a joint pretrial

order consistent with the Court’s individual rules, along with all other filings required by those

rules, by September 13, 2021. Upon review of the joint pretrial order, the Court will schedule a



                                                  17
        Case 1:19-cv-08807-PAE Document 71 Filed 08/25/21 Page 18 of 18




conference to, inter alia, resolve any motions in limine that have been made and discuss the

setting of a prompt trial date.

        SO ORDERED.


                                                           PaJA.�
                                                    __________________________________
                                                          PAUL A. ENGELMAYER
                                                          United States District Judge
Dated: August 25, 2021
       New York, New York




                                               18
